HAFETZ & NECHELES LLP
ATTORNEYS AT LAW

10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646




                                                    November 18, 2018

VIA EMAIL – EX PARTE
Honorable Gregory H. Woods
United States District Judge
United States District Court
500 Pearl Street
New York, NY 10007

        Re:    United States v. Grant and Reichberg, 16-cr-468 (GHW)

Dear Judge Woods:

      We write in response to the government’s November 1, 2018, motion in limine
(MIL), Dkt. #376, to preclude certain proposed defense exhibits, as well as certain
areas of cross-examination of the government’s cooperating witness Jona Rechnitz.

       Generally speaking, the government’s objections are not to targeted exhibits
but to broad categories of exhibits. These objections are often based on a basic
misunderstanding of the reason we seek to introduce these exhibits. In this letter,
therefore, we try to provide the Court with a broad overview of our defense theory
and planned cross-examination of Rechnitz.

       We note, however, that until Rechnitz has completed his direct testimony we
cannot know exactly what we will ask him on cross. Cf. Alford v. United States, 282
U.S. 687, 692 (1931) (“Counsel often cannot know in advance what pertinent facts
may be elicited on cross-examination.”). Moreover, as was true of the government’s
exhibit list, we will not ultimately seek to introduce every exhibit we have marked
as a defense exhibit. For that reason, we do not address the admissibility of each
exhibit in this letter. As the trial progresses, and as it becomes clearer which
exhibits we will seek to introduce, we will address any targeted objections to
individual exhibits from the government.

   I.      Legal Standard

      Many of the proffered exhibits will be introduced to impeach Rechnitz’s
testimony. As the government wrongly claims that doing so would violate F.R.E.
608(b), MIL at 13–14, we first address the limited scope of 608(b) and why it does



                                          1
HAFETZ & NECHELES LLP

not prevent the introduction of extrinsic evidence to impeach Rechnitz for, among
other things, bias and motive to lie.

       Rule 608(b) does not prevent the use of extrinsic evidence for all
impeachment purposes. Rather, by its express terms, it is limited to the use of
extrinsic evidence to “attack … the witness’s character for truthfulness.” “[T]he
admissibility of extrinsic evidence offered for other grounds of impeachment (such
as contradiction, prior inconsistent statement, bias and mental capacity)” is left “to
Rules 402 and 403.” Committee Notes on the Federal Rules of Evidence—2003
Amendment. See also United States v. Beverly, 5 F.3d 633, 639 (2d Cir. 1993) (“The
government’s questioning arose in the form of impeachment of specific falsehoods,
not as an attack on his general character for truthfulness.”). For the same reason,
the 608(b) limits on extrinsic evidence do not apply to impeachment by
contradiction. See United States v. Ramirez, 609 F.3d 495, 499 (2d Cir. 2010)
(“impeachment by contradiction … operates as a limited exception to Rule 608(b)”);
United States v. Ingram, 490 F. App’x 363, 366 (2d Cir. 2012) (“This claim has no
merit because the license application was admitted to impeach [the witness] by
contradiction, whereas Rule 608(b) addresses extrinsic evidence admitted to
impeach by demonstrating character for untruthfulness.”). See also United States v.
Winchenbach, 197 F.3d 548, 558 (1st Cir. 1999); United States v. Fleming, 19 F.3d
1325 (10th Cir. 1994).

       In addition, although we do not seek to introduce our proffered exhibits to
show Rechnitz’s character for untruthfulness, we note that Rule 608(b) does not
create a per se rule against such use. The Rule expressly grants the trial judge the
discretion to allow an attorney to use extrinsic evidence on cross if it is “probative of
the character for truthfulness or untruthfulness of the witness.” And, in exercising
that discretion, the court must “give wide latitude to a defendant in a criminal case
to cross-examine government witnesses.” United States v. Cedeño, 644 F.3d 79, 82
(2d Cir. 2011) (internal quotation marks omitted).

       Finally, the ability of a criminal defendant to impeach a government witness
is not merely a question of the rules of the evidence. Rather, it goes to the very
heart of the defendant’s Confrontation Clause rights. United States v. Abel, 469 U.S.
45, 50 (1984) (holding that “the Confrontation Clause of the Sixth
Amendment requires a defendant to have some opportunity to show bias on the part
of a prosecution witness”); Henry v. Speckard, 22 F.3d 1209, 1214 (2d Cir. 1994)
(“The motivation of a witness in testifying, including her possible self-interest and
any bias or prejudice against the defendant, is one of the principal subjects for
cross-examination.”). In fact, because of its constitutional underpinnings, the
“Supreme Court has held that impeachment for bias is admissible under Rule
402 even when the impeachment material is not independently admissible
under Rule 608.” United States v. Figueroa, 548 F.3d 222, 229 (2d Cir. 2008).



                                            2
HAFETZ & NECHELES LLP

    II.     Defense Exhibits

        The government, in its letter, objected to five categories of our proposed
exhibits, often due to a misconception of the reason we seek to introduce those
exhibits. As discussed below, we will generally be offering those exhibits for one of
two permissible purposes: (a) to impeach Rechnitz by showing his bias and motive
to lie, and (b) as evidence that Rechnitz’s actions at issue were not bribes. We
address below each category of proposed exhibits which the government seeks to
preclude.

          A. Evidence of Rechnitz Spending Money

       The government has proffered that Rechnitz will testify that he paid for
dinners, fancy trips, prostitutes, and other gifts for police officers, and that all of
them were intended as bribes. Rechnitz will admit, however, that he never explicitly
told any police officer that the reason that he was paying for those things was to get
a benefit in return. Nonetheless, the government will argue, and the jury may
assume, that the fact that many of the items paid for by Rechnitz were so expensive
is proof, in part, that the items were given not out of friendship but as bribes. The
government will seek to contrast what Rechnitz did with what the government will
term “normal” friendship behavior. Thus, for example, the government elicited
testimony from Richard Oetting that when he and Harington went out to eat by
themselves, they went to simple restaurants and not expensive steakhouses. Nov. 9,
2018, Tr. 844–849. The government expressly argued that the purpose of this
testimony was to contrast these meals with those paid for by Rechnitz. Id. at 847.

        We seek to rebut that theory by showing that what was “normal” for Rechnitz
was extraordinary expenditures of money. We will show that Rechnitz lavished
expensive benefits on all sorts of people—most of whom were not government
officials. See, e.g., DX JR 4005–4006; 4011–4012.1

      This is relevant for two reasons. First, in order to counter the government’s
argument that ordinary friends would not spend this amount of money out of mere
friendship, the defense needs to introduce evidence that this was, in fact, normal
and customary behavior for Rechnitz. The evidence which the government seeks to
preclude will show that profligate spending, including taking people for rides on
private jets, paying for fancy meals, and giving expensive gifts was simply
Rechnitz’s way of life. These exhibits are therefore critical evidence to put into
context the expenditures at issue in this case and to show that they were not bribes.



1The government, in its motion in limine, appears to be using an older version of our
marked exhibits. See, e.g., MIL at 14. The defense exhibit numbers we cite in this Response
are to the version of the Reichberg defense exhibits provided to the government on October
30 and to the Court on November 5.

                                             3
HAFETZ & NECHELES LLP

        Thus, just as the government introduced evidence to show what it contended
was ordinary conduct among friends, i.e., Oetting and Harrington’s practice of going
to inexpensive restaurants, the defense should be allowed to introduce evidence of
what Rechnitz ordinarily spent on friends and other non-public officials, to show
that Rechnitz’s ordinary conduct was to spend lavish amounts of money on
acquaintances and associates. In other words, there is a significant difference (or so
the jury can conclude) between (a) a (self-described) billionaire who customarily
treats his friends to rides on private jets, fancy cigars, and fancy meals who also
treats public officials to the same things, and (b) an ordinary person who only treats
other people to fancy meals and plane rides when the other persons are public
officials from whom that ordinary person wants something in return. We do not
dispute that the jury may infer that the fact that an expenditure is unusually lavish
makes it more likely to be a bribe. Thus, evidence of Rechnitz’s ordinary
expenditures on, among other things, dinners, tickets for shows, plane rides, and
cigars is relevant to the jury’s determination of whether those things were intended
as bribes or merely so that Rechnitz could appear as a big shot.

       Second, evidence of the extraordinary amount of money Rechnitz routinely
spent on other people is relevant to the defendants’ state of mind. The government
will argue that even though there was no explicit quid pro quo agreement between
the parties, the defendants should have been aware, because of the expensive
nature of the meals and trips, that these items were intended as bribes. Again, for
the defense to rebut this argument, these gifts must be placed in context. If the
defendants believed that Rechnitz was very wealthy, they would not necessarily
conclude that the fancy meals or trips Rechnitz was paying for were such significant
expenditures for him that they were likely to be bribes. Evidence that Rechnitz
sought to portray himself as a billionaire, therefore, by pretending to own private
yachts, private jets, and office buildings in Manhattan, and by seeking to publicize
his gambling winnings and substantial charitable giving, is all relevant to the
defendants’ state of mind regarding whether they believed that Rechnitz’s
expenditures were intended as bribes.

      Relatedly, we will seek to show that Rechnitz’s desire to create relationships
with important city officials (e.g., Mayor de Blasio and Chief Banks) was not done so
he could receive illegal benefits in return. Rather, it was so he would appear like a
big shot, which Rechnitz believed would help him financially in the business world.
In part, this aspiration was because Rechnitz comes from a wealthy California
family and was desperate to create an independent name for himself.

      Thus, the defense will introduce evidence to show that Rechnitz believed that
rubbing shoulders with public officials would get him invited to various (charitable
and other) events where wealthy people were present. And we will show that
Rechnitz in fact succeeded in this plan by introducing pictures of Rechnitz at
charity fundraisers with extremely wealthy individuals.


                                          4
HAFETZ & NECHELES LLP

       Moreover, part of how he attempted to create this image of importance was
by flaunting his (supposed) wealth. So, for example, pictures of Rechnitz in
courtside seats at basketball games2 will be offered not to show Rechnitz’s wealth
but to show he wanted to always be in the public eye and to appear wealthy.
Similarly, a picture of Rechnitz flashing bundles of cash, DX JR 4001, will be
introduced not to show that he was wealthy but to show that he wanted people to
think he was wealthy. These exhibits all go directly to his motive for spending
money on the Mayor and various police officers.3

       Thus, contrary to the government’s argument, the defense does not “seek to
introduce any of this evidence to embarrass Rechnitz,” MIL at 15, and the
government’s reliance on United States v. Quattrone, 441 F.3d 153, 187 (2d Cir.
2006), is therefore misplaced. In fact, in Quattrone itself, the Second Circuit
affirmed the district court’s ruling admitting evidence of wealth—against the
defendant—because it was relevant to his motive and was not unduly prejudicial.
Id. See also United States v. Weiss, 914 F.2d 1514, 1523 (2d Cir. 1990) (affirming the
introduction of tax returns to impeach the defendant because they were “relevant to
the issue of credibility.”).

       Thus, the evidence of Rechnitz’s wealth goes directly to at least two questions
the jury must decide in this case: what was the purpose behind the benefits
provided by Rechnitz to Grant and other NYPD officers and did the defendants have
a reasonable reason to believe that these expenditures were not intended as bribes.

       B. Platinum Partners Payments

      The government also seeks to exclude documents which show payments from
Platinum Partners to Rechnitz’s company and to charities on his behalf. These are

2We do not intend to offer all of DX JR 4050–4072, (which are pictures of Rechnitz’s
courtside basketball seats and which the government introduced into evidence at the
Seabrook trial), into evidence, but we will offer some of them. Not only, as discussed above,
will these pictures show how Rechnitz publicly flaunted his wealth, but they are also
relevant to show that Rechnitz routinely gave his tickets away when he could not use them,
such as on Friday nights (i.e., Shabbat.) The fact that Rechnitz routinely gave the tickets
away, as reflected in these pictures, is relevant evidence to rebut the government’s claim
that when Rechnitz gave these tickets to Chief Banks on one occasion it was intended as a
bribe.

3 Defendants will seek to offer DX JR 4001–4004, in which Rechnitz is holding bundles of
cash fanned out in his hand and related emails from Rechnitz to the press containing
claims that the cash was gambling winnings that he intended to donate to charity. We are
therefore baffled by the government’s claim that these exhibits would be “embarrassing” to
Rechnitz since he was the one who originally sent these images to the press. In short, these
exhibits show how Rechnitz sought to create the impression that he was extremely wealthy
and that he gave away hundreds of thousands of dollars to charity.


                                              5
HAFETZ & NECHELES LLP

payments that Rechnitz has admitted were made either directly to his company or
to charities on his behalf as a result of his participation in a bribe of Norman
Seabrook resulting in the Platinum Partners hedge fund obtaining a $20 million
investment from the Correction Officer’s Union.

       The government has proffered that Rechnitz will testify that Mr. Reichberg
also participated in this alleged bribery scheme. We therefore seek to introduce
these documents to show that there is documentary evidence that Rechnitz was
rewarded for his participation in the bribery scheme. See DX JR 1301. We will
contrast that evidence to the lack of any such documentation showing payments to
either Mr. Reichberg or a charity on his behalf. As discussed above, such
impeachment by contradiction is permitted under Rule 608(b).

      C. Evidence Which the Government Claims is Extrinsic Evidence of Other
         Bad Conduct

       The government has mischaracterized numerous emails related to specific
issues in this trial as “extrinsic evidence of other conduct.” MIL at 15–16. In fact,
these exhibits all relate to specific issues in dispute at this trial.

       For example, Rechnitz has testified that as part of a scheme to bribe the
Mayor, Rechnitz and Mr. Reichberg were major fundraisers for de Blasio, that Mr.
Reichberg wanted the two of them to be on de Blasio’s Transition Committee, and
that, as a result of bribing de Blasio, Rechnitz was offered a position on the
Transition Committee. A number of the exhibits which the government claims are
extrinsic evidence of other conduct are actually evidence which rebuts Rechnitz’s
claim that he and Mr. Reichberg conspired to bribe de Blasio. See, e.g., DX JR 2006–
2018. We will not know which of these exhibits we will introduce in evidence until
we hear what Mr. Rechnitz has testified on direct regarding the alleged de Blasio
bribery scheme.

       In addition, there are numerous emails and recordings which the defense will
use to cross-examine Rechnitz. We will seek to introduce these recordings and
emails not to show other bad conduct by Rechnitz but to show that particular
(anticipated) testimony on direct examination was a lie and his motivation for so
lying.

      D. Reichberg Photographs and Rachel Reichberg Text Messages

       The government also objects to a wide variety of exhibits, claiming that they
are being offered as evidence of “good character” or to garner “sympathy.” The
government is incorrect.




                                           6
HAFETZ & NECHELES LLP

       Included in this general objection are certain Reichberg photographs. 4 See
MIL at 12 (objecting to DX JR 2203, 6203, 6208–6210, 6406–6410). The government
raises a smorgasbord of objections. See id. at 21 (objecting under F.R.E. 401, 403,
404(a), and 405(b)). But, as is often the case, quantity of arguments is no
replacement for quality of claims. These photographs all speak directly to Mr.
Reichberg’s friendship with Rechnitz and the police officers he is alleged to have
conspired with. They thus go directly to his defense in this case: that whatever he
provided to Grant and other police officers was done solely out of friendship. The
Court has recognized that would be a defense to the charged counts in this case. See
Nov. 9, 2018, Tr. 834.

      The challenged pictures comprise two categories. The first are pictures of
various police officers, as well as some of their wives, at Reichberg family
celebrations. See, e.g., DX JR 6201 (Mr. Reichberg and Grant dancing at the
Reichbergs’ son bar mitzvah); JR 6203 (Grant congratulating the Reichbergs’ son at
his bar mitzvah); JR 6208–6209 (Mrs. Reichberg with various wives of Mr.
Reichberg’s alleged co-conspirators at the same bar mitzvah). The government
waives at an argument that these pictures somehow are intended to prove Mr.
Reichberg’s character (character for what, however, is unclear) but this is wrong.
Rather, these pictures go directly to Mr. Reichberg’s central defense.

       The government also argues that there is no need for the defense to introduce
evidence of Reichberg and Grant’s friendship. MIL at 21. But the defense is entitled
to put on its own case and need not rely on the fact that the government “will not
dispute that Reichberg has close relationships with certain police officers.” Id.
Degrees of friendship vary and the jury may well credit a defense that these gifts
were given out of friendship more if they believe that the co-defendants were very
close friends than if they believe they were merely somewhat friendly. And these
pictures are more probative evidence of that friendship than mere testimony. A
picture is worth a thousand words, after all. Evidence that Mr. Reichberg’s
friendship with police officers extended to their spouses is particularly probative
evidence of the level of true friendship between the alleged conspirators.

      The second category of pictures the government objects to is a handful of
pictures of Rechnitz and/or various police officers visiting Mr. Reichberg when he
was recuperating after surgery. Some of these photographs speak to the level of
friendship between Mr. Reichberg and members of the NYPD. See DX JR 6406
(Harrington, Rechnitz, and Banks in Mr. Reichberg’s hospital room). Others, such
as JR 6407–6409, speak to the friendship between Rechnitz and Mr. Reichberg.
Similarly, JR 6410 and DX JR 2203 are pictures of Mr. Reichberg in his hospital
room that Rechnitz took and sent to Mrs. Reichberg. (JR 2202, which the

4The government also objects to the introduction of all of the photographs as cumulative.
MIL at 21–22. As we will not seek to introduce every one of the marked Reichberg
photographs, we do not address this argument here.

                                             7
HAFETZ & NECHELES LLP

government also objected to, are the text messages sending these two images to
Mrs. Reichberg.) These too speak to what Mr. Reichberg believed to be the
friendship relationship between him and Rechnitz. The government’s objection that
evidence of Mr. Reichberg’s recuperation from surgery is unduly prejudicial under
F.R.E. 403 is particularly misplaced given that the government itself will be
eliciting evidence of Mr. Reichberg’s surgery and recuperation from the nurse who
cared for him.

      Simply put, irrespective of what the government derisively calls these
photographs, they are probative of a central issue in this case and are not unduly
prejudicial.5

       Finally, Rachel Reichberg’s text messages with Grant, DX JR 2201, and
Rechnitz, JR 2204, will further establish the friendship between Rechnitz, Grant,
and Mr. Reichberg. We note that those text messages will not be offered for the
truth of the statements therein, but merely to show that Mrs. Reichberg received
the type of communications that a person would receive from friends.

       E. Evidence of Other Communal Acts by Reichberg

      Mr. Reichberg will also seek to introduce evidence that he acted as a liaison
between the NYPD and the Orthodox Jewish community by showing specific acts
which he performed. See, e.g., DX JR 3017–3022, JR 2085–2103. Contra the
government, this evidence is not offered to show good character or other good acts
by Mr. Reichberg. Rather, it directly relevant to this case for two reasons.

       First, the government is planning on introducing tape-recorded conversations
on which Mr. Reichberg discusses the years of effort he put into forming
relationships with police officers, and his desire to form relationships with specific
types of officers, such as the highway patrol. The government will argue that this is
evidence that Mr. Reichberg is not associating with police officers simply out of
friendship but because he is seeking to form relationships with certain types of
officers so that he can receive official acts from them in return.

       The evidence that Mr. Reichberg assists in community affairs is therefore
relevant to rebut this argument and show why Mr. Reichberg was cultivating
relationships with certain police officers. He desired these relationships so that
when his members of community needed assistance from public officials, Mr.
Reichberg would have the necessary connections with the NYPD to help provide


5Additionally, some of these photographs are also relevant to the charge of obstruction of
justice. Some of these photographs were seized from Reichberg’s home and will rebut the
government’s claim that he sought to obstruct justice by removing evidence of his
association with police officers.


                                              8
HAFETZ & NECHELES LLP

that assistance. The specific phone calls we seek to introduce show the types of
things that Mr. Reichberg generally sought assistance with from the police, such as
transporting a body to the airport to be buried in Israel or getting security for
synagogues.

       The proffered evidence will all fit within an exception to the hearsay rule. For
example, some of the tapes fit within the present sense impression exception,
because they are statements made by Mr. Reichberg describing an event “while or
immediately after [he] perceived it.” F.R.E. 803(1). Other recorded conversations
will be admissible pursuant to F.R.E. 803(3) as indicative of Mr. Reichberg’s then
existing state of mind. Finally, we will seek to introduce some of the recordings to
complete the story of conversations on the tapes the government introduced. Thus,
for example, the government plans on introducing recordings showing that on
January 12, 2015, between 10:30 and 11 p.m., Mr. Reichberg asked for an escort
from upstate New York. See GX W00238; W00251. We seek to introduce, under R.
106, other recordings made at or around the same time period which show that the
reason for the escort was that his mother had collapsed and was in an ambulance
being transported to the hospital. See DX JR 3001 (January 12, 2015, 10:01 pm), JR
3002–3006 (January 12, 2015, 10:23–10:54 pm). (These recordings are also
admissible as present sense impressions under F.R.E. 803(1)).

        Second, this evidence also will serve to rebut the government’s argument that
Mr. Reichberg’s motive for getting to know these police officers, and for bribing
them, was so that he could charge people fees to assist them with police-related
matters. See Nov. 6, 2018, Tr. 75-76 (AUSA Lonergan saying during her opening:
“And it was also a way of making money. You see, Reichberg sometimes charged
people for the police action he got for them.”); accord Nov. 7, 2018, Tr. 347 (eliciting
testimony from Boaz Gazit that Reichberg asked for $2,500 dollars to assist in
getting someone out from jail). The government has also claimed that Mr. Reichberg
had competitors for that business. See Nov. 6, 2018, Tr. 76 (“He had rivals, other
people who wanted the same power and were also willing to give bribes to cops in
exchange for police action, other people who made money from their police
connections by charging fees to get police action.”); accord Nov. 7, 2018, Tr. 440–441
(eliciting testimony about Mr. Reichberg’s supposed competitors).

       In order to rebut this claim as to Mr. Reichberg’s motive, we seek to introduce
evidence that he often assisted, at no charge, with community matters, in essence
acting as a community liaison. This evidence will also tend to rebut the inference
that Mr. Reichberg had no legitimate reason to spend so much time building
relationships with high ranking members of the NYPD. Relatedly, the exhibits will
provide background information so the jury can better understand Mr. Reichberg’s
relationship with various police officials and his motives in ingratiating himself to
them.



                                           9
HAFETZ & NECHELES LLP

       The government has, through its opening and its elicitation of testimony, put
Mr. Reichberg’s motive in issue. The defense therefore has a right to put in evidence
rebutting that supposed motive. See Jones v. S.P.R.R., 962 F.2d 447, 450 (5th Cir.
1992) (“Of course, if the opposing party places a matter at issue on direct
examination, fairness mandates that the other party can offer contradictory
evidence even if the matter is collateral.”); accord Ramirez, 609 F.3d at 499. This is
particularly important in this case because the jury may well believe it more likely
that someone would bribe a public officer if he had a financial motive than if his
goal was altruistic or community minded. In fact, it is for this exact reason that the
government had argued that Mr. Reichberg’s motive was, at least in part, financial.

                                  CONCLUSION

      For the foregoing reasons, the government’s motion to preclude certain of Mr.
Reichberg’s proposed defense exhibits should be denied.




                                              Respectfully submitted,


                                                    /s/
                                       By:    Hafetz & Necheles LLP
                                              Susan R. Necheles
                                              Gedalia M. Stern
                                              10 East 40th Street, 48th Floor
                                              New York, NY 10016
                                              Attorneys for Defendant
                                              Jeremy Reichberg




                                         10
